Citation Nr: 0514345	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for muscle 
and tissue residuals of a gunshot wound to the right leg, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
restricted right ankle motion and shortening of the right 
leg, residuals of a gunshot wound to the right leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from January 1965 to 
November 1966.  

The veteran was granted service connection for gunshot wound 
residuals of the right leg (denominated by the RO as 
fractured tibia and fibula, loss of muscle tissue, restricted 
angle joint and shortening of leg) in a March 1967 rating 
decision, and was awarded a 40 percent disability rating.  

In November 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected gunshot wound residuals.  In an August 
2001 rating decision, the RO assigned separate disability 
ratings for the tissue residuals and the bone and joint 
residuals.  See 38 C.F.R. 
§ 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994) [separate disabilities arising from a single 
disease entity are to be rated separately]. 
The combined rating amounted to 40 percent.  The veteran 
disagreed with the August 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2002.  

This matter was previously adjudicated by the Board in a 
March 2004 decision in which the Board denied the veteran's 
claims of entitlement to increased ratings for his service-
connected muscle and tissue residuals of a gunshot wound to 
the right leg, as well as his restricted right ankle motion 
and shortening of the right leg.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated March 2005, pursuant 
to a March 2005 Joint Motion for Remand, the Court vacated 
the Board's March 2004 decision and remanded the matter to 
the Board.  

Issues not on appeal

Service connection is also in effect for scaring related to 
the injury listed above.  However, the evaluation of scar 
residuals is not before the Board on appeal.  

The Board also notes that in the May 2001 VA examination, the 
examiner described a deformity of the left leg.  The veteran 
was found to walk with a marked limp favoring the right leg.  
In his August 2002 substantive appeal, the veteran stated 
that he now puts most of his weight on his left leg in order 
to bear the pain.  The Board believes that this statement 
raises the issue of entitlement to service connection for a 
left leg disorder as secondary to the veteran's service-
connected right leg disorders.  The Board cannot address that 
issue here as it has not been adjudicated by the RO.  That 
issue is therefore referred to the RO for appropriate action.

In the March 2005 Joint Motion, the parties agreed that a 
finding of the May 2001 VA contract examiner that the veteran 
should be considered for ambulatory devices due to the 
impairment of his right foot function reasonably raised a 
claim for special monthly compensation (SMC) based on loss of 
use of the veteran's right foot under the provisions of 
38 C.F.R. § 3.350 (a)(2).  The RO obviously has not yet the 
opportunity to address that issue.  Accordingly, that claim 
is referred to the RO for appropriate action.  

For reasons that will be addressed in detail directly below, 
the issues on appeal are being REMANDED via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND
Reasons for Remand

The Joint Motion

As noted in the Introduction, the Court remanded this case to 
the Board for additional development and adjudication, as 
specified in the March 2005 Joint Motion.  

Among the matters identified in the Joint Motion is the 
possibility that the veteran may suffer impairment of his 
right knee as a result of his service-connected right leg 
injury, and that such impairment, if confirmed, might permit 
the assignment of a higher disability rating.  The Joint 
Motion points to a finding in a May 2001 VA contract 
examination that the veteran has marked crepitus of the right 
knee, but which does not relate that finding to the service-
connected injury.  The Joint Motion also points to a finding 
in the May 2001 examination that the veteran suffers marked 
weakness of muscle group XI, and that this group is involved 
in knee flexion, among other things.  

The above hardly constitutes definitive evidence of right 
knee impairment, much less impairment associated with the 
service-connected right leg disability.  An additional 
examination and medical opinion is necessary to determine 
whether and to what extent the veteran suffers impairment of 
his right knee as a result of his service-connected gunshot 
wound to the right leg.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

The March 2005 Joint Motion also asked the Board to address 
the matters of entitlement to separate disability ratings for 
the veteran's right ankle and leg length disabilities, as 
well as entitlement to increased disability ratings on an 
extraschedular basis, under 38 C.F.R. § 3.321 (b).  These 
matters have not yet been addressed by the agency of original 
jurisdiction (the AOJ)  This remand will give the  AOJ the 
opportunity to do so. 

Additional evidence

In May 2005, the Board received a letter from the veteran 
which described recent treatment for his right leg and foot.  
The veteran stated that, from July 29, 2004 to October 4, 
2004, his right leg was in a cast.  He also stated that x-
rays and an MRI of the right foot were taken.  

VA's duty to assist the veteran includes obtaining medical 
records identified by him.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Therefore, to comply with 
the duty to assist, the Board finds that an effort must be 
made to obtain these records prior to reaching a decision in 
the veteran's case.  

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should make reasonable efforts to 
obtain the medical records identified by 
the veteran in his May 2005 letter and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
extent and severity of his service-
connected gunshot wound residuals of the 
right leg.  
?	The examiner is asked to review the 
claims folder in conjunction with 
the examination.  
?	The examiner is asked to list and 
evaluate all current residuals of 
the in-service gunshot wound.  
?	The examiner is also asked to state 
an opinion as to whether the veteran 
suffers any current impairment of 
right knee function that is 
attributable to the service-
connected gunshot wound.  For any 
such right knee impairment found to 
be attributable to the in-service 
gunshot wound, the examiner should 
evaluate the extent of such 
disability.

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  VBA should then readjudicate the 
claims.  In so doing, VBA should address 
whether a separate disability rating is 
warranted for the service-connected leg 
shortening and right ankle disorder, 
which are currently evaluated as a single 
disability.  VBA should also address 
whether increased ratings are warranted 
on an extraschedular basis, under 
38 C.F.R. § 3.321 (b).  If the claims 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




